PER CURIAM.
The facts are the same as when these cases were here before. Our former opinion was filed January 7, 1908. 159 Fed.. 671. Upon the second trial the government amended the complaints by reducing the amount of its claims. This enabled defendants to include among the grounds upon which they moved for direction of verdict in their favor the following: “The government having retained the penalty, -which it was authorized to retain, has *1023exercised the sole and exclusive and entire right it had under the terms of the contract.” The decision of the trial judge in granting this motion was in accord with the opinion of a majority of this court as indicated in the former opinion. Judgment affirmed.